Opinion issued June 24, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-13-01063-CV
                           ———————————
                    IN THE MATTER OF K.J., A CHILD



                   On Appeal from the 313th District Court
                           Harris County, Texas
                     Trial Court Case No. 2012-05710J


                         MEMORANDUM OPINION

      Appellant, K.J., a juvenile, has filed a motion to dismiss the appeal. No

opinion has issued. Accordingly, we grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1). We dismiss all other pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.